Pennewill, C. J.,
charging the jury:
Gentlemen of the jury:—It is charged in this indictment “that Thomas J. Fitzsimmons,” the defendant, “late of Wilmington Hundred in the county aforesaid, on the third day of June in the year of our Lord one thousand nine hundred and eleven, with force and arms at Wilmington Hundred in the county aforesaid, did at the municipal election held in the City of Wilmington, county and state aforesaid, on the said third day of June, at which election votes were given for municipal officers of the said City of Wilmington as by law provided, falsely personate and falsely represent himself to be one Coleman Hunter, he the said Coleman Hunter having theretofore properly caused his own proper name to be entered in the book of registered voters in the fifth election district of the fourth ward in said city, and he the said Coleman Hunter then and there and thereby being prima facie entitled to cast a vote at said municipal election in the said election district; and the said Thomas J. Fitzsimmons then and there offered himself at the polling place in said election district for the purpose of voting thereat at said municipal election, and did then and there vote, falsely representing and pretending to the election officers in said election district that he the said Thomas J. Fitzsimmons was then and there the Coleman Hunter whose name so appeared on the book of registered voters as aforesaid, whereas in truth and in fact the said Thomas J. Fitzsimmons was not the person whose name so appeared on said book of registered voters as Coleman Hunter as aforesaid, by reason of which said false representation and false personation by the said Thomas J. Fitzsimmons the said election officers were induced to receive and accept and did receive and accept the vote of him the said Thomas J. Fitzsimmons in said election district at the said municipal election for and as the vote of the said Coleman Hunter,” etc.
*222The only question of fact you are to determine is whether the defendant did at the said election cast a vote falsely representing and pretending to the election officers in said district that he, the defendant, was Coleman Hunter whose name appeared on the book of registered voters as aforesaid, whereas in truth and fact he was not such person.
In other words the question is, did the defendant falsely personate Coleman Hunter at'said election and vote in his name?
The state claims that he did. The defendant insists that he did not, and in fact contends that he did not vote at all at the election district at which he is alleged to have personated Coleman Hunter.
The law of this state does not provide for a registration of voters for municipal or city elections, but it does provide the registration qualification of voters at said election.
Section 11, Chapter 727, Volume 19, Laws of Delaware provides:
“That (at) all municipal elections every male citizen of the age of twenty-one years and upwards having resided within the said city for three months next previous to the election, and in the election district where he offers to vote for thirty days next preceding the election, who being otherwise qualified to vote at all state elections, and who shall have registered at the registration for the general election next prior to the election at which he offers to vote, and who shall have voted thereat, as shown by the registration books of the inspectors of that election, or who shall have registered at a revision of such registration and no other, shall be entitled to vote,” etc.
There is no law that provides for the delivery of such books at any time to the department of elections of the city, or to the election officers, to be used at a municipal election.
Unquestionably the law means that no one shall vote at a municipal election in the City of Wilmington who did not register at the registration for the next preceding general election.
[1] But the law does not mean that there cannot be a legal and valid city election held unless the officers who hold such election, and ascertain the qualification of the voters, have in their possession the registration books showing who was registered for *223the next preceding general election, and we cannot hold that the election held in the city on June 3, 1911, was invalid on that ground.
It is not shown, or pretended, that the voters at said election were not registered as required by law. Indeed it is not disputed that Coleman Hunter was so registered. In the absence of proof showing that 'the voters were not legally qualified, we cannot assume that they were not. We will rather assume, in the absence of evidence to the contrary, that at an election held under color of law the voters were qualified.
[2] Even if there is no law in this state relating to the “impersonation of voters”, it was nevertheless an offense at the common law, and is therefore an indictable offense under the law of this state.
[3] The indictment in this case charges that Coleman Hunter was at the time of the said city election “ prima facie entitled to cast a vote in the said election district.” Notwithstanding the fact that his name appears as a qualified voter in the registration books for the next preceding general election, it now appears by evidence produced at the trial that the said Hunter was not at the time the election was held, and at the time the indictment was drawn, a resident of said district, and the defendant insists, because of that fact, the evidence does not support the indictment, and it cannot be sustained.
It is a fact not controverted that Coleman Hunter was duly registered at the general election next preceding the city election, and was thereby prima facie qualified to vote. Even if the registration books had been before the election officers at the time of the city election, there could have been no way of showing his disqualification except by challenging his right to vote for cause recognized by the law. His right to vote was not challenged, and he was prima facie entitled to cast his vote at that time.
Such being the case we think the averment in the indictment is sustained so far as Coleman Hunter’s prima facie right to vote is concerned, and the fact that he had become disqualified by removal from the district, which was- not known to the officers, did not take away such prima facie right, existing at the time, *224within the meaning of the law, or exempt him from the operation of the statute.
[4] We say to you that in every case where the evidence is conflicting, as it is in this case, it is the duty of the jury to reconcile that conflict if they can, and make the evidence consistent; and if they cannot reconcile it, and make it consistent, it is the duty of the jury to be governed by that testimony which they believe from all the facts and circumstances disclosed by the evidence is most entitled to their credit and belief. If you believe from the evidence that Coleman Hunter was duly registered at the general election next preceding the city election, and that the defendant voted on Hunter’s name as charged in the indictment, your verdict should be guilty.
[5] If you do not so believe, or if you entertain a reasonable doubt that he did vote upon the name of Hunter, your verdict should be not guilty. Of course you understand that such a doubt must be a reasonable doubt; it must not be a mere fanciful or speculative doubt, but a real doubt growing out of the evidence, and such a doubt as reasonable fair-minded and conscientious men would entertain after a careful consideration of all the evidence. Verdict, not guilty.